Citation Nr: 1704559	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to September 1989 and from December 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing in July 2011 before an Acting Veterans Law Judge who is no longer employed at the Board.  In June 2014, the Board sent the Veteran a letter asking her if she wished to have another Board hearing in this matter.  In August 2014, she declined to have another hearing.

In May 2012, the Board granted service connection for sleep apnea, which had previously been on appeal after being denied by the RO's August 2010 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In May 2012 and September 2014, the Board remanded the issue of entitlement to service connection for a respiratory disorder for additional development and it now returns for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for a respiratory disorder, which she relates to exposure to environmental hazards in the Persian Gulf, such as exposure to heavy smoke and toxic fumes from SCUD missile attacks and oil refinery fires.  See, e.g., Neuropsychiatric examination (July 28, 1998).  She reports coughing, wheezing, difficulty breathing, and shortness of breath after minimal exertion since service.  See Notice of Disagreement (January 2005); Board hearing (July 2011); Statement (May 20, 2016).  The Veteran's mother corroborates her report of symptoms.  See Board hearing (July 2011); Statement (May 20, 2016).  The Veteran has asserted that service connection for a respiratory disorder is warranted as a medically unexplained chronic multi-symptom illness under 38 U.S.C.A. § 1117.  See, e.g., Board hearing (July 2011).

VA treatment records show that the Veteran has been prescribed an inhaler for shortness of breath, dust allergies, bronchitis, and wheezing.  See Reserve Retention Examination (September 21, 2004); see, e.g., VA treatment record (March 24, 2009).

In August 2010, a VA examiner noted a history of wheezing, cough, dyspnea, and sleep apnea.  The examiner did not diagnosis a respiratory disorder.  However, following pulmonary function testing (PFT), the examiner stated that "decreased total lung capacity confirms a restrictive ventilatory defect.  There is a mild increase in the diffusion capacity.  However, the diffusion corrects for breath hold volume."  See VA treatment record (August 18, 2010)(emphasis added).  Several days later, a VA pulmonary treatment provider rendered a provisional diagnosis of asthma variant.  VA treatment record (August 23, 2010).

In May 2012, the Board remanded the appeal for a VA examination to determine the nature and etiology of any respiratory disorder.

In August 2012, a VA examiner quoted the August 2010 VA examiner's conclusion regarding a restrictive ventilator defect and stated that the Veteran does not have a current respiratory disorder.

In September 2014, the Board remanded the appeal for another VA examination as the August 2012 was inadequate inasmuch as the examiner did not consider did not consider whether the Veteran has an undiagnosed illness or chronic multi-symptom illness.

In October 2014, a VA examiner quoted the August 2010 and August 2012 VA examiners' conclusion regarding a restrictive ventilator defect and stated that the Veteran does not have a current respiratory disorder.

The Board finds that the requested development has not been completed; and further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, none of the examiners addressed whether the Veteran's restrictive ventilator defect and reported symptoms can be attributed to a known diagnosis, and, if so, any such disorder is related to service.  Accordingly, a VA Gulf War examination is needed.

The Board also notes that the AOJ has been unable to obtain VA treatment records from the Dallas VA Medical Center (VAMC) from June 1, 1991, to September 20, 2004, and the Shreveport VAMC from June 1, 1991, to May 20, 1997.  The claims file indicates that the AOJ received negative search results using the Veteran's married last name (first letter "M").  In September 2016, the Veteran reported that during the aforementioned time periods, she used her maiden name (first letter "R").  While on remand, the AOJ must search for the aforementioned records using each of the name last names listed on the title page of this decision.

In September 2016, the Veteran identified the following federal treatment records, which do not appear have not been obtained:  2nd Strategic Hospital (SAC) (1986 to 1992) and Overton Brooks VAMC (1992 to present).  While on remand, the AOJ must obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or federal treatment records relevant to the claim on appeal.

The AOJ is to obtain the following federal treatment records, searching under each of the last names listed on the title page of this decision:  2nd Strategic Hospital (SAC) from 1986 to 1992; Dallas VAMC from June 1, 1991, to September 20, 2004; Shreveport VAMC from June 1, 1991, to May 20, 1997; Overton Brooks VAMC from 1992 to present.

After obtaining any necessary authorization from the Veteran, all outstanding, identified private treatment records as well as updated VA treatment records dated from June 2016 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in her possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA Gulf War examination in order to determine the current nature and etiology of her claimed respiratory disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.

(A)  The examiner should note and detail all reported symptoms of a respiratory disorder.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms of shortness of breath, wheezing, coughing, and dyspnea.

(B)  The examiner should specifically state whether the Veteran's symptoms are attributable to a known clinical diagnosis.

(C)  If any symptoms of a respiratory disorder are not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

(D)  For any diagnosed disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include the exposure to environmental or chemical hazards during the Persian Gulf War.

In rendering each requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The examiner should specifically address the significance of August 18, 2010, confirmation of a restrictive ventilator defect as well as the subsequent provisional diagnosis of asthma variant.

A rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




